Exhibit 10.1

SEPARATION AGREEMENT

In connection with my resignation and in order to settle as fully as possible
all known and unknown claims I might have against Novatel Wireless, Inc.
(Company) and all related parties, the Company and I, George Weinert, agree as
follows:

(a) The Company will pay or provide the following things to me after this
Separation Agreement becomes effective, at least to some of which I am not
otherwise entitled. The Company will withhold taxes and report amounts to tax
authorities as it determines it is required to do.

(b) Cash Payment: In exchange for releasing the claims described in paragraph
(d), the Company will pay me the gross sum payment of $165,000.00, less
applicable withholdings, (Separation Payment). The Separation Payment will be
paid to me in one lump sum payment on the first business day after expiration of
the seven-day revocation period described in paragraph (f), or as soon
thereafter as practicable; provided that I have signed, returned and not revoked
my assent to this Separation Agreement.

(c) Compensation and Benefit Plans: I hereby resign my employment with the
Company effective on December 8, 2008 (Termination Date). I will continue to
receive my present base salary through the Termination Date. As of the
Termination Date, I will cease to be eligible to participate in any stock
option, bonus, incentive compensation, commission, medical, dental, life
insurance, disability, retirement, and other compensation or benefit plans
sponsored or maintained by the Company or any affiliate and I will have no
rights under any of those plans, except as follows:

(i) Group Insurance: I will have the right to purchase for myself and my
eligible dependents continued coverage under the Company-sponsored medical,
dental, or vision plan in which I participated on the day prior to my
Termination Date (COBRA Continuation Coverage), provided that I timely elect and
pay for such coverage in accordance with the terms and conditions of such COBRA
Continuation Coverage. I understand that I will be subject to the terms and
conditions of such COBRA Continuation Coverage, including without limitation,
the right of the Company to increase premiums, change or reduce benefits or
terminate the health plan at any time.

(ii) Accrued Vacation: I will receive a payment of $44,002.77 for my unused
accrued vacation time.

(iii) Qualified Plan Retirement Benefits: I will be entitled to a distribution
of my vested account balance in the 401(k) retirement plan maintained by the
Company (401(k) Plan) in accordance with the terms and conditions of the plan. I
understand that as long as I maintain an account in the 401(k) Plan, I will be
subject to the terms and conditions of such plan, including without limitation,
the right of the Company to amend or terminate the 401(k) Plan at any time.

(iv) Stock Options and Restricted Stock Units: I will retain whatever rights I
may have to exercise options to purchase Company stock previously granted to me
in writing which are vested as of the Termination Date, and all rights
associated with such vested options,



--------------------------------------------------------------------------------

as determined under the official terms of the stock option grants and related
plan documents. I will retain whatever rights I may have to any shares of common
stock of the Company that have been issued to me as of the Termination Date as
the result of the vesting of restricted stock units.

Payments made under this Separation Agreement will not be included in my
compensation for purposes of calculating the benefits to which I am entitled
under any employee benefit program, notwithstanding anything in any such program
or plan to the contrary.

(d) Release: I release (i.e., give up) all known and unknown claims that I
presently have against the Company, all current and former parents,
subsidiaries, related companies, partnerships, joint ventures, or other
affiliates, and, with respect to each of them, their predecessors and
successors; and, with respect to each such entity, all of its past, present, and
future employees, officers, directors, stockholders, owners, representatives,
assigns, attorneys, agents, insurers, employee benefit programs (and the
trustees, administrators, fiduciaries, and insurers of such programs), and any
other persons acting by, through, under or in concert with any of the persons or
entities listed in this section, and their successors (Released Parties), except
claims that the law does not permit me to waive by signing this Separation
Agreement. For example, I am releasing all common law contract, tort, or other
claims I might have, as well as all claims I might have under the Age
Discrimination in Employment Act (ADEA), the WARN Act, Title VII of the Civil
Rights Act of 1964, Sections 1981 and 1983 of the Civil Rights Act of 1866, the
Americans With Disabilities Act (ADA), the Employee Retirement Income Security
Act of 1974 (ERISA), and similar state or local laws, such as the California
Fair Employment and Housing Act, the California Labor Code, and any applicable
California Industrial Welfare Commission Order. This provision is a general
release of all claims I may have presently existing against the Company, to the
maximum extent permitted by law. This release, however, shall not bar or affect
any claims I may have for reimbursement of business expenses under California
Labor Code § 2802, for workers compensation or unemployment insurance benefits,
for claims arising under § 7 of the National Labor Relations Act, as amended, or
any other claim that, by virtue of statute, public policy or otherwise, may not
be released by an agreement knowingly and voluntarily entered into by the
parties.

I further expressly waive the protection of Section 1542 of the Civil Code of
the State of California, which states that:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Notwithstanding the foregoing, nothing in this Release shall affect, limit,
release or expand any right I have for indemnity for any act or omission made in
the course of my duties to the Company, whether created by statute or written
agreement with the Company. Further, nothing contained in the foregoing shall
affect, limit, release or expand any right I may have pursuant to any policy of
liability insurance maintained by the Company.



--------------------------------------------------------------------------------

(e) Representations and Promises: I acknowledge and agree that:

(i) This Separation Agreement is the entire agreement relating to my service
with the Company and any claims that I might have with respect to the Company
and the Released Parties. This Separation Agreement only may be amended by a
written agreement that the Company and I sign. This Separation Agreement is a
legally admissible, enforceable agreement governed by Federal law and the laws
of California.

(ii) When I decided to sign this Separation Agreement, I was not relying on any
representations that were not in this Separation Agreement.

(iii) I understand that the Company in the future may improve employee benefits
or pay. I understand that my old job may be refilled.

(iv) I have not been told that the Company or any Released Party ever will
employ me in the future. I promise not to seek employment with them unless they
personally ask me to do so in writing.

(v) I have been paid all wages, overtime, commissions, bonuses, compensation,
benefits, and other amounts that the Company or any Released Party should have
paid me in the past.

(vi) This Separation Agreement is not an admission of wrongdoing by the Company
or any other Released Party.

(vii) I am intentionally releasing claims that I do not know that I might have
and that, with hindsight, I might regret having released. I have not assigned or
given away any of the claims I am releasing.

(viii) If the Company or I successfully assert that any provision in this
Separation Agreement is void, the rest of the Separation Agreement shall remain
valid and enforceable unless the other party to this Separation Agreement elects
to cancel it.

(ix) If I initially did not think any representation I am making in this
Separation Agreement was true or if I initially was uncomfortable making it, I
resolved all my doubts and concerns before signing this Separation Agreement. I
have carefully read this Separation Agreement, I fully understand what it means,
I am entering into it knowingly and voluntarily, and all my representations in
it are true. The consideration period described in section (g), below started
when I first was given this Separation Agreement, and I waive any right to have
it restarted or extended by any subsequent changes to this Separation Agreement.
I acknowledge that the Company would not have given me the special payments or
benefits I am getting in exchange for this Separation Agreement but for my
representations and promises I am making by signing it. I understand that only
I, and not the Company, need to sign this document for it to be binding.

(x) I will not disclose the terms or amount of this Separation Agreement, to
anyone other than a member of my immediate family or my attorney or other
professional advisor and, even as to such a person, only if the person agrees to
honor this confidentiality



--------------------------------------------------------------------------------

requirement. This subsection does not prohibit disclosures to the extent
necessary legally to enforce this Separation Agreement or to the extent
prohibited by law, nor does it prohibit disclosures to the extent otherwise
legally required (but only if I notify the Company of a disclosure obligation or
request within seven days after I learn of it and permit the Company to take all
steps it deems to be appropriate to prevent or limit the required disclosure).

(xi) I agree to indemnify the Company for all expenses, penalties, or interest
charges it incurs as a result of my failure to pay income or other taxes on
amounts paid to me under this Separation Agreement. I agree not to make any
claim against the Company or any other person based on how the Company reports
that amount or withholds taxes from it, or if an adverse determination is made
as to the tax treatment of any amounts payable under this Separation Agreement.
I agree that the Company has no duty to try to prevent such an adverse
determination.

(f) I have been advised and understand that I have 21 days after my receipt of
this Separation Agreement to consider whether or not to sign the agreement. I
may sign the agreement at any time within the 21 day period. After I sign the
agreement, I have a period of seven additional days in which to revoke my assent
to the agreement by notifying the Company. This Separation Agreement will not
become effective or enforceable until the seven-day revocation period has
expired. I agree that if I fail to sign this Separation Agreement within 21 days
after my receipt of this agreement or if I revoke my assent to this agreement,
the Company’s offer of the Separation Payment will be withdrawn. I further
acknowledge that I have been advised of my right to have this agreement reviewed
by independent counsel of my choice.

(g) I understand and agree that nothing in this agreement shall supersede or
affect any obligation on my part, contractual or otherwise, with respect to the
use, disclosure or protection of any trade secrets, proprietary information or
confidential information of the Company. All previous written agreements and
obligations imposed on me by law or contract concerning the Company’s
intellectual property shall remain in full force and effect.

(h) I understand that, to the extent applicable, it is intended that this
Separation Agreement comply with the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to me. This Agreement shall be administered in a manner consistent with
this intent. Reference to Section 409A of the Code is to Section 409A of the
Internal Revenue Code of 1986, as amended, and will also include any regulations
or any other formal guidance promulgated with respect to such Section. I agree
that no particular tax result for me with respect to any income recognized by me
in connection with this Agreement is guaranteed. I further agree that I shall be
responsible for any taxes imposed on me in connection with this Agreement. I
acknowledge and agree that each party to this Agreement is responsible for
reviewing this Agreement for compliance with Section 409A.



--------------------------------------------------------------------------------

YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS SEPARATION AGREEMENT. BEFORE
SIGNING THIS SEPARATION AGREEMENT, READ IT CAREFULLY AND, IF YOU CHOOSE, DISCUSS
IT WITH YOUR ATTORNEY AT YOUR OWN EXPENSE.

 

DECEMBER 29, 2008 IS THE DEADLINE FOR YOU TO DELIVER A SIGNED COPY OF THIS
SEPARATION AGREEMENT TO THE COMPANY, ATTN: CATHERINE RATCLIFFE. IF YOU FAIL TO
DO SO, YOU WILL NOT RECEIVE THE SPECIAL PAYMENTS OR BENEFITS DESCRIBED IN IT.

 

Date: December 8, 2008

      /s/ George B. Weinert         Employee: George Weinert